                                                                    ["' ■ I     j

                                                               U.5.0iSTRlClCD;jiU
                                                                 SAVAK^lAHbi^-
               IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA 2020 ^*^^20 PH 12** 0»
                           SAVANNAH DIVISION


UNITED STATES OF AMERICA,


V.                                                Case No. CR410-099


WAYNE MUNGIN,


                  Defendant.




     George R. Asinc counsel of record for defendant Wayne Mungin

in the above-styled case has moved for leave of absence.            The Court

is mindful that personal and professional obligations require the

absence   of    counsel   on   occasion.    The     Court,   however,         cannot

accommodate its schedule to the thousands of attorneys who practice

within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     SO ORDERED this                 of February 2020.




                                           WILLIAM T. MOORE, jgi/, JUDGE
                                           UNITED   STATES DISTRICT           COURT
                                           SOUTHERN DISTRICT OF GEORGIA
